                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


DOROTHY RENEE JACKSON, on Behalf of
Herself and Others Similarly Situated,

        Plaintiff,

        v.
                                                       Civil Action No. TDC-19-1009
JTM CAPITAL MANAGEMENT, LLC,
WEINBERG MEDIATION GROUP LLC and
ROYAL ASSET MANAGEMENT, INC.,

        Defendants.



                                          ORDER

        On May 15, 2019, this Court held a Case Management Conference and entered an Order

granting Plaintiff Dorothy Renee Jackson leave to file a Motion to Strike certain affirmative

defenses in the Answer filed by Defendant JTM Capital Management, LLC’s (“JTM”). Jackson

timely filed a Motion to Strike JTM's Fifth Affirmative Defense on May 22, 2019. Although

JTM stated during the Case Management Conference that it intended to oppose Jackson's

Motion, JTM never filed an Opposition Memorandum, the deadline having passed on June 5,

2019.

        Accordingly, it is hereby ORDERED that Jackson’s Motion to Strike, ECF No. 26, is

GRANTED as unopposed. The Fifth Affirmative Defense stated in JTM’s Amended Answer,

ECF No. 16, is STRICKEN.



Date: August 12, 2019                                            /s/
                                                  THEODORE D. CHUANG
                                                  United States District Judge
